Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 2. The chemical formula numbers are not in subscript form.

Claim 14. This claim is objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1. This claim has the following issues.
I. 100 times
The limitation “wherein the conductive layer is at least 100 times less conductive than nickel or iron” was not in the original disclosure.
Ranges outside of what was originally disclosed constitute new matter. See MPEP § 2163.05(III). In this case, the only example that could fall within the claimed range is lead sulfide used as a conductive layer. App. Spec. [00020]. Assuming that lead sulfide leads to a single point within the claimed conductive range, a single point is not enough to claim an entire range that goes outside of that single point.
“Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.” MPEP §2163(I)(A). Here, the recitation of a generic “low conductivity materials” does not lead one to immediately envisage “at least 100 times less conductive.” 
Thus “wherein the conductive layer is at least 100 times less conductive than nickel or iron” is new matter.
II. Magneto resistive
The term “magneto resistive” is not in the original disclosure and thus constitutes new matter.
Thus this claim constitutes new matter.

Claim 3. The mass of “50-100 times less” is not in the original disclosure and thus constitutes new matter.

Claim 5. Ranges outside of what was originally disclosed constitute new matter. See MPEP § 2163.05(III). In this case, the only support that could fall within the claimed range is 112,120. However, the claimed range could go from 100,000 up to infinity. Everything above 112,120 constitutes new matter since it was not in the original disclosure.

Claims 15-16. The term “magneto resistive layers” is not in the original disclosure and thus constitutes new matter.

Claims 2, 4, 6-12, 14, and 17-20. These claims are rejected for being dependent upon a rejected claim.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 1. The limitation “wherein the conductive layer is at least 100 times less conductive than nickel or iron” fails to enable zero or close to zero times less conductive than nickel or iron thus failing to enable the entire claimed range.
When a range has no bound, then the range would go to the extreme and the specification must enable up to the extreme, otherwise the claim is unenabled. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377 (Fed. Cir. 2012); see also MPEP 2164.06(a) (describing the MagSil case). The Federal Circuit found that the claim language of “a change in the resistance by at least 10%” was interpreted as covering up to infinite percent when the Federal Circuit stated “[t]he invention claims resistive changes from at least 10% up to infinity.” Id. at 1381-82. The court concluded that the record showed that the knowledge at the time would not enable achievement without undue experimentation of values above 600% - which obviously falls short of infinity – and thus the claim was unenabled. Id. at 1384.
Here, because there is no lower bound it can be interpreted to go down to the extreme as in MagSil, that is zero. The specification does not enable a conductivity of zero (i.e. infinite resistance) or close to zero. With such a low conductivity a person having ordinary skill in the art would not expect the invention to succeed without undue experimentation.
Thus the whole range is unenabled.

Claim 5. There is no upper bound to “a relative magnetic permeability greater than 100,000.” Thus the range can be interpreted to go to the extreme as in MagSil, that is infinity. However, the specification does not enable how to achieve very high or infinite relative magnetic permeabilities. Thus the range is unenabled.

Claims 2-4, 6-12, and 14-20. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 and 14-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. The range “20 percent to 21 percent” fails to specify what type of percent is being used, such as mass or atomic percent. Thus this claim is indefinite.
It is noted that the Examiner could not find the type of percent in the specification.

Claim 2. The entries for iron sulfide and nickel sulfate each have two concentrations and it is unclear what the difference between the two concentrations is. Thus this claim is indefinite.
It is further noted that the Examiner could not find the specification detail the difference either.

Claim 10. The term "near" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b) 

Claims 3-9, 11-12, and 14-20. These claims are rejected for being dependent upon a rejected claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794